Per Curiam.
Defendant was convicted of and sentenced for assault with intent to rob while being armed (MCLA § 750.89 [Stat Ann 1962 Rev § 28.284]) upon his plea of guilty in the Genesee County Circuit Court. His motion to withdraw his plea was denied. This is an appeal of right.
Motions to withdraw guilty pleas rest in the trial judge’s sound discretion. People v. Vasquez (1942), 303 Mich 340; People v. Palma (1970), 25 Mich App 682. This Court will not reverse unless it finds a miscarriage of justice in the record. People v. Collins (1968), 380 Mich 131; People v. Wade (1970), 24 Mich App 518.
We have examined the record carefully. The trial judge made a careful inquiry into the defendant’s alleged intoxication defense. We find no abuse of discretion.
Affirmed.